Name: Council Regulation (EC) No 3076/95 of 22 December 1995 allocating, for 1996, certain catch quotas between Member States for vessels fishing in the Norwegian exclusive economic zone and the fishing zone around Jan Mayen
 Type: Regulation
 Subject Matter: Europe;  economic geography;  fisheries;  international law
 Date Published: nan

 30 . 12 . 95 EN Official Journal of the European Communities No L 330/51 COUNCIL REGULATION (EC) No 3076/95 of 22 December 1995 allocating, for 1996, certain catch quotas between Member States for vessels fishing in the Norwegian exclusive economic zone and the fishing zone around Jan Mayen THE COUNCIL OF THE EUROPEAN UNION, Whereas , to ensure efficient management of the catch possibilities available they should be allocated among the Member States as quotas in accordance with Article 8 of Regulation (EEC ) No 3760/92; Whereas the fishing activities covered by this Regulation are subject to the control measures provided for by Council Regulation (EEC) No 2847/93 of 12 October 1993 establishing a control system applicable to the common fisheries policy (2 ), HAS ADOPTED THIS REGULATION: Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC ) No 3760/92 of 20 December 1992 establishing a Community system for fisheries and aquaculture ('), and in particular Article 8 (4 ) thereof, Having regard to the proposal from the Commission, Whereas the Community and Norway have held consultations on their mutual fishing rights for 1996, and in particular the allocation of certain catch quotas to Community vessels in the Norwegian fishing zone; Whereas, in accordance with Articles 96 and 124 of the 1994 Act of Accession, fisheries agreements concluded by the Republic of Finland and the Kingdom of Sweden with third countries are managed by the Community; Whereas, in accordance with the procedure provided for in the Agreement on fisheries between the Kingdom of Sweden and the Kingdom of Norway, of 9 December 1976 , the Community, on behalf of Sweden, has held consultations with Norway concerning their fishing rights for 1996; Whereas these consultations have not yet been concluded and will resume early in 1996; Article 1 From 1 January until 31 December 1996, vessels flying the flag of a Member State are hereby authorized to make catches :  in waters falling within the Norwegian exclusive economic zone north of 62 ° 00 ' N- or within the fishing zone around Jan Mayen, and within the quota limits set out in Annex I;  in waters falling within the Norwegian exclusive economic zone south of 62 ° 00 ' N, and within the quota limits set out in Annex II . Article 2 This Regulation shall enter into force on 1 January 1996 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 22 December 1995 . For the Council The President L. ATIENZA SERNA (M OJ No L 389 , 31 . 12 . 1992, p. 1 . ( 2 ) OJ No L 261 , 20 . 10 . 1993 , p. 1 . No L 330/52 MEN Official Journal of the European Communities 30. 12 . 95 ANNEX I Allocation of Community catch quotas in Norwegian waters for 1996, as referred to in Article 1 (Norwegian waters north of 62 °00 ' N) (in tonnes, fresh round weight) Species ICES division Community catch quotas Quotas allocated toMember States Cod I, II 30 050 France 3 215 Germany 3 500 United Kingdom 13 585 Spain 4 390 Portugal 4 390 Ireland 485 Greece 485 Haddock I, II 3 500 France 450 Germany 750 United Kingdom 2 300 Saithe i , n 7 000 France 900 Germany 5 600 United Kingdom 500 Redfish I , II 3 500 France 220 Germany 1 880 United Kingdom 400 Spain 190 Portugal 810 Greenland halibut I, II 100 Germany 50 United Kingdom 50 Blue whiting II 1 000 France 500 Germany 500 (2 ) Other species (as by-catches ) I , II 450 France 60 Germany 150 United Kingdom 240 Mackerel IIa 10100 i 1 ) Denmark 10 100 (') Of which 10 100 tonnes may be fished in area ICES division IV a, and Norway may fish up to 60 000 tonnes in the same area from the TAC fixed for the area north of 62 ° 00 ' N. (2 ) Ad hoc solution for 1996 . 30 . 12 . 95 ran Official Journal of the European Communities No L 330/53 ANNEX II Allocation of Community catch quotas in Norwegian waters for 1996, as referred to in Article 1 (Norwegian waters south of 62 °00 ' N) (in tonnes, fresh round weight) Species ICES division Community catch quotas Quotas allocated to Member States Norway pout i 1 ) IV 50 000 Denmark 47 500 (2 ) United Kingdom 2 500 (3 ) Sandeel IV 150 000 Denmark 142 500 (2 ) United Kingdom 7 500 (3 ) Shrimp IV 1 080 Denmark 1 080 Sweden p.m. (4 ) Other species IV 11 000 Denmark 5 500 United Kingdom 4 125 Germany 620 Belgium 60 France 255 Netherlands 440 Sweden p.m. (5 ) Cod, haddock, saithe, pollack, whiting IV p.m. Sweden p.m. (6 ) Herring IV p.m. Sweden p.m. (4 ) Mackerel IV p.m. Sweden p.m. (4 ) Industrial species IV p.m. Sweden p.m. (4 ) ( 7 ) (') Including blue whiting and inextricably mixed horse mackerel. ( 2 ) Within a total quota for Norway pout and sandeel up to 38 000 tonnes may be interchanged upon request. (3 ) Within a total quota for Norway pout and sandeel up to 2 000 tonnes may be interchanged upon request. (4 ) By-catches of cod, haddock, saithe, pollack and whiting to be counted against the quotas for these species . (s ) Quota allocated by Norway to Sweden of 'other species' at a traditional level . (6 ) Of which no more than (p.m.) tonnes of cod and (p.m.) tonnes of saithe . ( 7 ) Of which no more than (p.m.) tonnes of horse mackerel .